Title: Mary Smith Cranch to Abigail Adams, 9 February 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          
            My dear Sister
            Quincy Feb. 9th 1798
          
          what a feast you have sent us my good sister. for alhough it may be call’d a feast of bitter herbs yet I would not be ignorant from whence the Poison is extracted which is design’d to destroy our constitution this is evidently the design of those declamers. how can the People bare to see their members spending So much of the publick money to the very worst purpose. is it possible that they can prostitute their talants their reason & understanding & Submit to look So small & make Such a pitiful figure as they do without a prospect of touching foureign money for it. They will meet their reward I hope. but not in the way they expect I love my country too will to wish it Such an evil. I do hope good will come out of this controversy. excellent reasons have been offer’d why Nicolas amendment Should not take place. every one must see whether they will allow it or not, their design is to get from the President the little Power he posses to my Sister continue to send us Such papers as you think interesting & write me what you dare. It makes me feel important to be able to talk after you tho’ I do not bring my voucher always. I love to discover the spring of a Movement
          Mrs Baxter is getting better but cannot set up half an hour yet. I Shall see her & inquire if She can take wine she has not been able too yet. the weather has been & Still is extream cold we had a Snow about ten days since which has made tolerable Sleighing mrs Black has been very Sisterly to me & given me a Seat with her frequently. I was at Boston Hingham & to see miss Eunice Paine last week all were well but our poor lame Friend & She has suffer’d much this winter but I found her more comfortable than she had been. She cannot work at all but can read better than usual. She sent her Love to you says you promis’d her a Letter—
          I have Bottled your mythiglin there are eleven Bottles tis more like Syrrup than any thing else— the settling was as thick as molasses. I had the cask rinc’d & the Settlings put into a vessel with a gallon of water & Boil’d Skum’d & put into the cask again I design

to add some Brandy to it & Bottle it in a month or Six weeks I believe it will be better to drink next Summer than the other I rinc’d with & left in each Bottle a little Brandy. your things are all Safe I went into the cellars my Self— your carpets are out of danger too— there is one which I have spread on our east front chamber which is more wore & burnt & eat than the rest. will you Sell it? I will give you what you may think tis worth. I have bought mrs Quincys flour cloth but it must be painted & I have nothing to lay upon the floor till tis done my Scotch carpet would mend no longer. I have been So long us’d to one in the winter that I have had my feet froze all the time this cold weather. you have So many & they are So difficult to be keept from injury that I thought you might be willing to part with the poorest
          mr Beal is not return’d. but I thank you with my whole heart for your kind present.—
          Sister Smith has done three pair of stockings & I have got more cotton for her you did not leave me money for cotton or to pay her. but I will purchase when she wants & pay her too I shall owe you for milk I have had we will Settle it when you return would you have the stockings sent you—
          Phebe is comfortable— I have been prevented writing by company & gadding my Self till to day. & now the Post is come before I have half done. I will write again next week—
          yours affectionately
          
            Mary Cranch
          
        
        
          every good wish attends the President Love to Louissa
        
      